In an action by a wife for a separation on the ground of cruelty, the husband appeals from a judgment granting respondent a separation, awarding custody of the parties’ children to her, with rights of visitation to appellant, allowing her $40 a week for her support and the support of the children, permitting respondent to live in a house owned by the parties as tenants by the entirety, and awarding a counsel fee of $350. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.